IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-10937
                        (Summary Calendar)
                        __________________


BARBARA A. ARBUCKLE,

                                       Plaintiff-Appellant,

                              versus

SHIRLEY S. CHATER,
Commissioner of Social Security,

                                       Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                     (USDC No. 7:94-CV-127-X)
                        - - - - - - - - - -
                           April 5, 1996
Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     Barbara A. Arbuckle appeals the grant of summary judgment for

the Commissioner of Social Security affirming the denial of social

security benefits.   Arbuckle contends that the administrative law

judge (ALJ) failed to provide reasons for his finding that her

complaints of pain were not credible; that her pain, sleepiness,

moodiness, loss of dexterity, discomfort when sitting, and need to

lie down severely limit her ability to work; that the ALJ's finding

that she can perform a full range of light work is not supported by

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
substantial evidence because her nonexertional limitations preclude

light work; and that the ALJ erred by relying on the medical-

vocational guidelines to determine that she was not disabled.

     We have reviewed the record and the briefs of the parties and

find no reversible error.   Accordingly, we affirm for essentially

the same reasons set forth by the district court.    See Arbuckle v.

Chater, No. 94-CV-127-X (N.D. Tex. Sep. 13, 1995).

AFFIRMED.




                                 2